DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, 12, 16, 20, 24, 26, 30, 34, 40-46 and 51-54 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1, 2, 4-9, 12, 16, 20, 24, 26, 30, 34, 40, 45 and 51-54, in the reply filed on 4/4/22 is acknowledged. 
Claims 52-54 were inadvertently placed in Group I, but a review of the claims indicates that these claims properly belong to Group II, as they depend from claims 41-43 of Group II and are directed to a composition comprising a nucleic acid, vector or cell of Group II. As such, these claims are herewith placed in Group II.
Claims 41-44, 46 and 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The elections of (1) "Antibody 94-1311E" having heavy and light chain variable region sequences of SEQ ID NO: 60 and 92 as the species of antibody, and (2) PDGFR inhibitor as the species of additional active ingredient, are also acknowledged. 
Claims 1, 2, 4-9, 12, 16, 20, 24, 26, 30, 34, 40, 45 and 51 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
---The disclosure is objected to because it contains three embedded hyperlinks (browser-executable code) at ¶ 788, 821 and 848 (published application). These should be amended to begin with the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
---Figures 2-1 and 2-2 depict a series of amino acid sequences that are not identified by reference to the appropriate sequence identifier in either the figure itself, or the brief description of the figure in the specification, as required by the rules for sequence listings. It appears that the sequences shown in Figure 2-1 and 2-2 are included in the current sequence listing as SEQ ID NO: 1, 31, 19, 33 and 32, respectively.
---On page 112, ¶ 151, the double negative "are not categorized into none of Groups 1 to 4" should be corrected. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4-9, 12, 16, 20, 24, 26, 30, 34, 40, 45 and 51 are objected to because of the following informalities:
In claim 1, line 1, the abbreviation SPNS2 should be accompanied by the full terminology the first time it is used in a series of claims; i.e., "SPNS2 (spinster homolog 2); see the specification at ¶ 416 (published application).
In claim 1, line 3, "sphingosine 1 phosphoric acid (S1P)" should be "sphingosine 1 phosphate (S1P)". See the specification at ¶ 2 (published application).
In claim 2, line 3, "Cell-based" should be "cell-based".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 24, the recitation of "wherein the framework sequence of an immunoglobulin is a framework sequence of each class of an immunoglobulin of a human or a non-human animal comprising a monkey, a mouse or a rat" is indefinite because it is unclear whether the framework sequence comprising all of the recited classes, or just one.
In claim 40, the recitation of "a constant region of each class of an immunoglobulin of a human or a non-human animal comprising a mouse, a rat, or a monkey" is indefinite because it is unclear whether the constant region comprises all of the recited classes, or just one.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".
Specifically, claim 6 limits the antibody of claim 4 to one that binds to "an epitope comprising at least a partial sequence of extracellular loop 1 (SEQ ID NO: 3) of SPNS2, or to a site in the vicinity thereof". However, parent claim 4 limits the antibody to one that binds to extracellular loop 1, 3 or 5. Therefore, parent claim 4 is limited, in the alternative, to binding to extracellular loop 1, and does not encompass binding "to a site in the vicinity thereof". Claims 7 and 8 similarly recite binding to a site in the vicinity of extracellular loop 3 or 5, but parent claim 4 does not encompass such. Therefore, dependent claims 6-8 are of improper dependent form because each fails to further limit the subject matter of parent claim 4.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 12, 16, 24, 26, 30, 34, 40, 45 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The claims are directed to a product that is "[a]n SPNS2 antibody or antibody fragment or derivative thereof", per claim 1. The specification teaches that SPNS2 is a transporter of sphingosine 1 phosphate (S1P), which is a type of phospholipid (¶ 2-4, published application). The claimed antibodies are neutralizing, in that they function to specifically bind SPNS2 and inhibit the transport of S1P. Each claim is a genus claim, because it encompasses a genus of antibodies possessing the recited functional characteristics; i.e., binding and inhibition of SPNS2. The elected species of antigen binding protein under consideration is an antibody comprising the heavy and light chain variable region sequences of SEQ ID NO: 60 and 92.
The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. SPNS2) itself is not sufficient to provide a written description of the genus of antibodies (or other antigen binding proteins) of said target protein. Thus, in the instant case the specification must provide a written description of the structure of the claimed antibodies.
The working examples describe the isolation of fifteen antibody clones, each of which "exhibited inhibitory activity to S1P transport ability through SPNS2" (¶ 844). The specification further provides the sequences of the heavy and light chain variable region  of each of these antibodies (Table 5). A homology analysis groups the clones into four groups, including Group 1 (four clones), Group 2 (two clones), Group 3 (three clones), Group 4 (three clones), and three ungrouped clones (¶ 850). An epitope analysis determined that each of the clones binds to extracellular loop 1, 3, or 5 of SPNS2 when inhibiting transport of S1P (¶ 840). The disclosure of this genus of antibodies corresponds to a disclosure of a representative number of species falling within the scope of the genus of SPNS2 neutralizing antibodies that specifically bind to SPNS2 and inhibit transport of S1P (claim 1), as well as those antibodies that bind to extracellular loop 1, 3 or 5 (claim 4). However, the disclosure fails to provide a written description for the following embodiments encompassed by the claims:
(1) The claims, in the alternative, are directed to "a derivative" of an SPNS2 neutralizing antibody. The specification does not provide a limiting definition of this term, instead only providing examples of such (¶ 421). These examples including "a nanobody", a term encompassing compounds having structures other than that of an antibody, such as polypeptides. However, the specification fails to provide a description of any structures of derivatives other than antibodies that can bind to SPNS2 and inhibit its activity. 
(2) Claims 12 and 16, which each depend from claim 1, further limit the antibody to one comprising specific heavy chain CDRs (claim 12) or specific light chain CDRs (claim 16). As such, these claims broadly encompass antibodies in which only the variable heavy chain or the variable light chain contains defined sequences. The scope of claim 12 is such that any light chain sequence, even one with completely unrelated CDRs to the disclosed sequences, that provides the requisite binding is encompassed by the respective claim. Conversely, the scope of claim 16 is such that any heavy chain sequence that provides the requisite binding is encompassed. However, the specification fails to provide a description of other sequences that can partner with the recited sequences and produce an antibody that retains binding to SPNS2.
(3) Claims 26, 30 and 34, which each depend from claim 1, further limit the antibody to one comprising a specific heavy chain variable region (claim 26), or light chain variable region (claim 30), or both (claim 34). As with claims 12 and 16, claims 26 and 30 encompass antibodies in which the partner light chain (claim 26) or heavy chain (claim 30) is undefined. 
Furthermore, embodiment (1) of each of claims 26, 30 and 34 encompasses variable chain regions which are 90% identical to defined sequences. Such a genus includes variants in which up to 10% of the amino acids are changed, and due to the size of the variable regions, such a genus includes variants in which an entire CDR is replaced with another sequence. For example, with respect to the elected species, this species has a heavy chain variable region has a sequence of SEQ ID NO: 60, which is 112 amino acids in length. Thus, replacement of 10% of these amino acids includes up to 11 amino acid changes, which encompasses entire CDR replacement. Likewise, the elected species has a light chain variable region of SEQ ID NO: 92, which is 108 amino acids in length, and variants with up to 10% replaced include up to 10 amino acid changes. However, the specification fails to describe variants of this scope in which entire CDR regions are replaced with different sequences, and which retain binding to SPNS2.
Furthermore, embodiment (3) of claims 26 and 30, and embodiment (2) of claim  34 encompasses sequences in which "one or more amino acid residues" are changed by substitution, deletion or addition. The genus of "one or more" encompasses a genus of variants in which any or all amino acids in the heavy (claim 26) or light (claim 30) chain are replaced or deleted.
Furthermore, embodiment (23) of claim 34 includes, as an alternative, SPNS2 neutralizing antibodies that competitively bind to SPNS2 with an SPNS2 neutralizing antibody having a defined heavy and light chain variable region. While the reference antibodies are defined by this embodiment, the claimed antibodies that are competitively binding are not. The working examples of the specification do not appear to include any competitive binding experiments that identify sequences that compete with binding to SPNS2 with the recited sequences. 
While the general structure of an antibody is well-known in the art, the specific structure of the portion of an antibody that provides its functionality, i.e., the ability to bind to a particular antigen, is not. The antigen-binding site is formed by the association of the heavy and light chain variable regions, which each have three CDRs that provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen-binding specificity and affinity which is characteristic of the immunoglobulin. Furthermore, the set of CDRs in one antibody is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen.
While the disclosure of the sequences of the pairs of antibody heavy and light chain variable regions of the fifteen clones described in the working examples is sufficient to provide representative examples of SPNS2 neutralizing antibodies (i.e., claim 1), it is not sufficient to describe the specific genus of light chain variable regions that pair with heavy chain variable region sequences of claims 12 and 26, and likewise is not sufficient to describe the specific genus of heavy chain variable regions that pair with the light chain variable region sequences of claims 16 and 30. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Other than the consensus sequences described above, the specification does not provide a description of other sequences that can complement the recited heavy and light chain sequences and form a functional antibody. The recited functional limitation (SPNS2 binding and inhibition) is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what sequences can be used and provide said functionality. The specification fails to disclose relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of derivatives and antibody variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, 
(1) Claims 1, 2, 4-9, 24, 40, 45 and 51 fail to meet the written description provision of 35 U.S.C. §112(a) with respect to the "derivatives" encompassed by the claims; (2) claims 12, 16, 26 and 30 fail to meet the written description provision of 35 U.S.C. §112(a) with respect to SPNS2 neutralizing antibodies only comprising defined heavy or light chain sequences, but not the partner light or heavy chain sequences; and (3) claims 26, 30 and 34 fail to meet the written description provision of 35 U.S.C. §112(a) with respect to SPNS2 neutralizing antibody variants having at least 90% similarity to defined heavy or light chain variable sequences; SPNS2 neutralizing antibody variants in which one or more amino acids are changed in defined heavy or light chain variable sequences; and SPNS2 neutralizing antibodies that competitively bind with an SPNS2 neutralizing antibody having a defined heavy and light chain variable region. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

	Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 24, 40, 45 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-059273, published 4/4/13 (cited on the 1/25/21 IDS; page numbers refer to the English translation included with the copy of the reference provided with the IDS). The earliest date to which the instant application claims priority is 4/6/18.
Claim 1 encompasses an SPNS2 neutralizing antibody that specifically binds to SPNS2 of a vertebrate and inhibits transport of sphingosine 1 phosphoric acid (S1P).
The '273 publication teaches SPNS2 from a variety of mammals (¶ 18, page 15). '273 further teaches that SPNS2 has the function of transporting S1P (¶ 20, page 15). '273 further teaches an antibody against SPNS2 protein that inhibits the function of the protein (¶ 105, page 32). Thus, '273 teaches an antibody that specifically binds SPNS2 of a vertebrate and inhibits transport of S1P, which meets the definition of a SPNS2 neutralizing antibody, and thus anticipates claim 1.
Claim 9 encompasses an antibody of claim 1 wherein the SPNS2 is human SPNS2. '273 further teaches that the SPNS2 can be human SPNS2 (¶ 18, page 15). As such, the teachings of '273 also anticipate claim 9.
Claim 24 encompasses an antibody of claim 1 that further comprises a framework sequence of an immunoglobulin. The framework is part of the variable region and is found in a Fab fragment of an antibody. '273 further teaches that the antibody of the invention may be a fragment of an antibody such as an Fab (¶ 105, page 32). Thus, the teachings of '273 also anticipate claim 24.
Claim 40 encompasses an antibody of claim 1 that further comprises a constant region from a rat or mouse. '273 further teaches that antibodies can be produced using animals including rats or mice. An antibody produced in such an animal would have a constant region of that species. Thus, the teachings of '273 also anticipate claim 40.
Claim 45 is directed to a pharmaceutical composition comprising the SPNS2 neutralizing antibody of claim 1 and, in the alternative, a pharmaceutically acceptable additive. '273 further teaches that agents of the invention that modulate SPNS2 function may be combined with a pharmaceutically acceptable additive. As such, the teachings of '273 also anticipate claim 45. 
Claim 51 encompasses an antibody of claim 1 that is an Fab. '273 further teaches that the antibody of the invention may be a fragment of an antibody such as an Fab (¶ 105, page 32). Thus, the teachings of '273 also anticipate claim 51. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2013-059273, published 4/4/13 (cited on the 1/25/21 IDS), as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2006/0292074, published 12/28/06. 
Claim 2 encompasses an antibody of claim 1 that further exhibits an EC50 value of 1 × 10-7 M or less measured by a cell-based ELISA using SPNS2 expressing cells. A value of 1 × 10-7 M is equivalent to 100 × 10-9 M, which is 100 nanomolar (nM). 
The teachings of the '273 publication that anticipate claim 1 are set forth above. The '273 publication further teaches that the selected antibody is one that specifically binds the target antigen (¶ 107 on page 33). While the '273 publication teaches an SPNS2 neutralizing antibody that meets the limitations of claim 1, and that the antibody specifically binds SPNS2, the '273 publication does not further define specific binding or otherwise teach the limitation of claim 2 that the antibody exhibits an EC50 value of 1 × 10-7 M or less measured by a cell-based ELISA using SPNS2 expressing cells. 
The '074 publication teaches that "An antibody or antigen-binding antibody fragment, is said to specifically bind an antigen when the dissociation constant is less than or equal to 1 µM, preferably less than or equal to 100 nM and most preferably less than or equal to 10 nM. Binding can be measured by methods known to those skilled in the art. Binding to the native antigen expressed on a cell surface may be defined as the concentration of antibody or antibody fragment required to obtain one half of the maximal signal (EC50) in an antibody titration experiment. Binding to cells may be determined in a live cell or fixed cell ELISA" (¶ 35).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to select an SPNS2 neutralizing antibody as taught by the '273 publication using the definition of specific binding as taught by the '074 publication that suggest an EC50 of less than or equal to 100 nM in a cell-based ELISA. The person of ordinary skill in the art would have been motivated to make this change because the '273 teaches selection of an antibody that specifically binds a target, but does not define the term, and thus would have looked to the prior art for such a definition, and the '074 publication provides a definition of such a term. The person of ordinary skill in the art would have had a reasonable expectation of success in making such a change because the '074 publication defines the term antibody generally, and thus the skilled artisan would have recognized that such teachings apply to any antibody of interest. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646